*228OPINION ON REHEARING.
At a previous day of this term we, upon motion of appellee, struck from the record the statement of facts, and the reasons therefore were given in the opinion handed down in disposing of the motion. Upon rehearing, we are asked to set aside our former order for the reasons, substantially:
1st. Because the present law upon the subject of preparing a statement of facts only applies to those courts where there is an official stenographer, and as the court that decided this case has no official stenographer, the act of the last Legislature has no application.
2d. That the present act does not repeal the former laws upon the subject of preparing a statement of facts except when it conflicts with former laws relating to the preparation of a statement of facts by an official stenographer, and that it did not repeal or disturb art. 1379, Revised Statutes. Mellwaine’s Ann. Pocket Dig. p. 256.
3d. That under an application of a principle of fairness and justice, and the rules of the Supreme Court, the statement of facts should not be stricken out unless there was a wilful or flagrant violation of the law, and that if the law does require the statement to be prepared in narrative form, the giving the questions and answers of the witnesses in preparing the statement is not a violation of the statute if the object and purpose was to give to the testimony of witnesses some peculiar force, or as illustrating their bias or prejudice, or as having some bearing or weight in determining their credibility. These are the principal views advanced in argument of the motion for rehearing, why we should recede from our former ruling.
In disposing of the first question it is well to say that it is apparent and a fact not denied, that the statement of facts sent up in this case as a part of the record was prepared after the present law went into effect, and was apparently prepared in an attempt to comply with that law, and was prepared and made up from the stenographer’s notes. The recent case of Garrison v. Richards, 107 S. W., 861, disposes of the first question. It is there held that the present and most recent law upon the subject, the Act of the 30th Legislature, 509, Session Laws, applies to appeals from all courts, whether they do or do not have an official stenographer.
In disposing of the second question we express the opinion, which is in effect substantially in accord with the views of the court in Garrison v. Richards and of this court in Opperman v. Petri, 107 S. W., 1141, that any former law that permitted a statement of facts to include questions and answers of witnesses, and not prepared so as to give the evidence in narrative form, was repealed by the present law upon the subject, which was enacted by the 30th Legislature above referred to.
If the present and recent statute heretofore referred to is to be given its proper application, and is to be construed as determined by *229this court in Opperman v. Petri, then there exists little difficulty in disposing of the third question.
We are not concerned with the question whether there has Leen or not a wilful breach of the law in preparing a statement of facts, and will not inquire into the motive or intention of the party who prepared it, for we are only concerned with the question whether or not there was a substantial breach of the law. Nor will the suggestion that the statement was prepared embracing questions and answers as to substantial matters, so as to emphasize the testimony on given points for the purpose of affecting the credibility of the witnesses, take root in this court, for if such a reason was once admitted for the purpose of evading the requirement that the statement should be in narrative form, it would virtually destroy the effect and purpose of the law. If that could justify a statement of the facts as to the evidence of one witness, it would as to all, and could readily operate as an excuse in all cases where the evidence introduced upon the trial consists of the testimony of witnesses. It is apparent from the evidence which was brought out by questions and answers, as shown by the statement of facts, that there was a substantial breach of the statute that required the statement to be in narrative form. If the statute prohibits the incorporation in the statement of facts of questions and answers, it would be a flagrant violation of the law to permit the party who prepares the statement to incorporate a substantial and material part of the evidence of witnesses in the form as actually given at the trial, embracing the questions and answers thereto. Much of the statement of facts is prepared in that way. There are material parts of the testimony of several of the witnesses given by question and answer, and all of the evidence of one of the most important witnesses for appellee, and which is of the most material character, and occupies a number of pages of the record, is given by questions and answers.
We might admit, for the purpose of disposing of this case, that questions and answers embraced in the statement of facts as to minor or unimportant matters, or that if such questions and answers were only a few and occupied a small and "insignificant part of the record, there would not be such a violation of the law as would justify striking out the statement. But that rule should not be applied in this instance, because the breach of the law was substantial.
We are not in favor of the suggestion that we should or could exercise the authority to strike out the objectionable part and leave that part in narrative form intact. Such authority might be exercised in a case where no injustice would result; but in this instance, if such a rule was applied, there would follow the result of striking out very material evidence, upon which rests a verdict and judgment in favor of appellee, a party who is not presumed to be the one in fault in preparing the statement of facts in a way not in compliance with the law.
Motion overruled.